Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

****  Patent 10,866,946  ****
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,866,946, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘946 teaches the claimed invention.  The Patent ‘946 does not explicitly teach that (a) a first part of N bit groups is constituted by K bit groups and (b) the second part of the N bit groups is constituted by L bit groups.  Patent ‘946, however, does teach that the first part of N bit groups is constituted by N’ bit groups and the second part of the N bit groups is constituted by X bit groups (column 36, lines 20-27; column 36 lines 55-61).  It would have been obvious to one skilled in the art at the time the invention was made to name Patent ‘946’s  N’ bit groups as “K bit groups”, and Patent ‘946’s X bit groups as “L bit groups”.  One having ordinary skill in the art would be motivated to do so because naming Patent ‘946’s N’ bit groups and X bit groups as “K bit groups” and “L bit groups”, respectively, would have not changed the contents of Patent ‘946’s  N’ and X bit groups.

****  Patent 10,361,726  ****
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,361,726 in view of Djordjevic et al. (8,219,874 and Djordjevic hereinafter), respectively.  Although the conflicting claims are not N’ bit groups and the second part of the N bit groups is constituted by X bit groups (column 36, lines 18-21 & 24-32; column 36 lines 49-52 & 55-63).  It would have been obvious to one skilled in the art at the time the invention was made to name Patent ‘726’s  N’ bit groups as “K bit groups”, and Patent ‘726’s X bit groups as “L bit groups”.  One having ordinary skill in the art would be motivated to do so because naming Patent ‘726’s N’ bit groups and X bit groups as “K bit groups” and “L bit groups”, respectively, would have not changed the contents of Patent ‘726’s  N’ and X bit groups.
Also, it is noted that the patent ‘726 does not disclose the feature of generating a transmission signal based on the constellation words.  Djordjevic, however, teaches that a modulator provides/generates a transmission signal for each of the N coordinates based on the corresponding M-ary signal constellation point (Djordjevic:  column 6 lines 32-46; column 7 lines 25- column 7 lines 25-column 8 line 8).
It would have been obvious to one skilled in the art at the time the invention was made to realize that a modulator (as suggested by Djordjevic) would have been used to generate a transmission signal for Patent ‘726’s mapped constellation words (Patent ‘726:  column 36 lines 15-16 and 46-47).  One having ordinary skill in the art would be motivated to do so because both the invention of Patent ‘726 and invention of Djordjevic are in the field of transmission with interleaving feature.

****  Patent 10,097,210  ****
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,097,210 in view of Djordjevic et al. (8,219,874 and Djordjevic hereinafter), respectively.  Although the conflicting claims are not identical, they are patentably distinct from each other because the patent ‘210 teaches the claimed invention.  The Patent ‘210 does not explicitly teach that a first part of N bit groups is constituted by K bit groups and the second part of the N bit groups is constituted by L bit groups.  Patent ‘210, however, does teach that the first part of N bit groups is constituted by N’ bit groups and the second part of the N bit groups is constituted by X bit groups (column 36, lines 21-24 & 27-36; column 36 lines 52-55 & 58-68).  It would have been obvious to one skilled in the art at the time the invention was made to name Patent ‘210’s  N’ bit groups as “K bit groups”, and Patent ‘210’s X bit groups as “L bit groups”.  One having ordinary skill in the art would be motivated to do so because naming Patent ‘210’s N’ bit groups and X bit groups as “K bit groups” and “L bit groups”, respectively, would have not changed the contents of Patent ‘210’s  N’ and X bit groups.
Also, it is noted that the patent ‘210 does not disclose the feature of generating a transmission signal based on the constellation words.  Djordjevic, however, teaches that a modulator provides/generates a transmission signal for each of the N coordinates based on the corresponding M-ary signal constellation point (Djordjevic:  column 6 lines 32-46; column 7 lines 25-column 8 line 8).


****  Patent 9,673,838  ****
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,673,838 in view of Djordjevic et al. (8,219,874 and Djordjevic hereinafter), respectively.  Although the conflicting claims are not identical, they are patentably distinct from each other because the patent ‘838 teaches the claimed invention.  The Patent ‘838 does not explicitly teach that a first part of N bit groups is constituted by K bit groups and the second part of the N bit groups is constituted by L bit groups.  Patent ‘838, however, does teach that a code word made up of N cyclic blocks, wherein the first part of N blocks is constituted by N’ blocks and the second part of the N blocks is constituted by X blocks (column 36, lines 21-25 & 29-34; column 36 lines 50-54 & 58-63).  It would have been obvious to one skilled in the art at the time the invention was made to name Patent ‘838’s  N’ blocks as “K bit groups”, and Patent ‘838’s X blocks as “L bit groups”.  One having ordinary skill in the art would be motivated to do so because naming Patent ‘838’s N’ blocks and X blocks as “K bit groups” and “L bit groups”, respectively, would have not changed the contents of Patent ‘838’s  N’ and X blocks.

It would have been obvious to one skilled in the art at the time the invention was made to realize that a modulator (as suggested by Djordjevic) would have been used to generate a transmission signal for Patent ‘838’s mapped constellation words (Patent ‘838:  column 36 lines 16-19 and 45-48).  One having ordinary skill in the art would be motivated to do so because both the invention of Patent ‘838 and invention of Djordjevic are in the field of transmission with interleaving feature.

****  Patent 9,515,681  ****
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,515,681 in view of Djordjevic et al. (8,219,874 and Djordjevic hereinafter), respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent ‘681 teaches the claimed invention.  The Patent ‘681 does not explicitly teach that a first part of N bit groups is constituted by K bit groups and the second part of the N bit groups is constituted by L bit groups.  Patent ‘681, however, does teach that a code word made up of N cyclic blocks, wherein the first part of N blocks is constituted by N’ blocks and the second part of the N blocks is constituted by X blocks (column 36, lines 17, and 26-30; column 36 lines 46 and 55-59).  It .
It is noted that the patent ‘681 does not explicitly disclose the feature of generating a transmission signal based on the constellation words.  Djordjevic, however, teaches that a modulator provides/generates a transmission signal for each of the N coordinates based on the corresponding M-ary signal constellation point (Djordjevic:  column 6 lines 32-46).  
It would have been obvious to one skilled in the art at the time the invention was made to realize that a modulator (as suggested by Djordjevic) would have been used to generate a transmission signal for Patent ‘681’s constellation words (Patent ‘681: column 36 lines 21-24 and lines 50-52).  One having ordinary skill in the art would be motivated to do so because both the invention of patent ‘681 and the invention of Djordjevic are in the field of transmission with interleaving feature.

****  Patent 9,319,072  ****
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. 9,319,072 in view of Djordjevic et al. (8,219,874 and Djordjevic hereinafter), respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent ‘072 teaches the claimed invention.  The Patent ‘072 does not explicitly teach that a first part of N bit groups is N’ blocks and the second part of the N blocks is constituted by X blocks (column 35, lines 23 & 32-34, column 35, lines 50 & 59-61).  It would have been obvious to one skilled in the art at the time the invention was made to name Patent ‘072’s  N’ blocks as “K bit groups”, and Patent ‘072’s X blocks as “L bit groups”.  One having ordinary skill in the art would be motivated to do so because naming Patent ‘072’s N’ blocks and X blocks as “K bit groups” and “L bit groups”, respectively, would have not changed the contents of Patent ‘072’s  N’ and X blocks.
It is noted that the patent ‘072 does not explicitly disclose the feature of generating a transmission signal based on the constellation words.  Djordjevic, however, teaches that a modulator provides/generates a transmission signal for each of the N coordinates based on the corresponding M-ary signal constellation point (Djordjevic:  column 6 lines 32-46).  
It would have been obvious to one skilled in the art at the time the invention was made to realize that a modulator (as suggested by Djordjevic) would have been used to generate a transmission signal for Patent ‘072’s constellation words (Patent ‘072: column 35 lines 27-28).  One having ordinary skill in the art would be motivated to do so because both the invention of Patent ‘072 and the invention of Djordjevic are in the field of transmission with interleaving feature.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2019/0296766 – Park et al. – Bit interleaver for low-density parity check codeword having length of 162000 and code rate of 3/15 and 64-symbol mapping, and bit interleaving method using same.
b. US 2020/0304235 – Li et al. – Data encoding method and device, storage medium, and processor.
c. US 2014/0270759 – Djordjevic et al. – Ultra-high-speed optical transport based on adaptive LDPC coded multidimensional spatial-spectral scheme and orthogonal prolate spheroidal wave functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTINE T. TU/Primary Examiner, Art Unit 2111